FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of November, 2014 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated November 18, 2014, announcing Gilat’s Third Quarter 2014 Results. We consent to the incorporation by reference of the GAAP financial information included herein, in the Registration Statements on Form F-3 (registration nos. 333-195680, 333-160683 and no. 333-174142) and registration statements on form S-8 (registration nos. 333-96630, 333-113932, 333-123410, 333-132649, 333-158476, 333-180552 and 333-187021). Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated November 18, 2014 By: /s/Alon Levy Alon Levy VP General Counsel and Corporate Secretary Gilat Announces Third Quarter 2014 Results -Continued improvements in Gilat’s results: profitability and revenue improve compared to third quarter 2013 – Petah Tikva, Israel, November 18, 2014– Gilat Satellite Networks Ltd. (NASDAQ, TASE: GILT), a worldwide leader in satellite networking technology, solutions and services, today reported its results for the third quarter ended September 30, 2014. Key Financial Highlights: · Revenues for the third quarter increased to $57.1 million compared to $51.8million in the third quarter of 2013 · Non-GAAP operating income was $3.6 million, compared to an operating loss of $0.3 million in the comparable quarter of 2013 · GAAP operating income was $1.5 million as compared to an operating loss of $2.4 million in the same period last year · EBITDA for the third quarter was $6.4 million compared to $3.9 million in the second quarter of 2014 and to $2.3 million in the comparable period in 2013. · 2014 management objectives update: higher EBIDTA margins of about 10% expected for the year, despite slightly lower expected revenues of about $235 million. Revenues for the third quarter of 2014 were $57.1 million, compared to $54.1 million in the second quarter of 2014 and to $51.8 million in the third quarter of 2013. The difference is mostly attributed to the increase in revenues in our Services division and Defense and Mobility division. The MINTIC project in Colombia, which started to bring in revenues in the second and third quarters, is expected to generate increased revenues in the fourth quarter. We expect to also generate increased revenues from the IAL project in Peru, which began generating revenues in the third quarter. On a non-GAAP basis, operating income was $3.6 million in the third quarter as compared to operating income of $1.5 million in the second quarter of 2014 and an operating loss of $0.3 million in the comparable quarter of 2013. On a non-GAAP basis, net income for the quarter was $3.0 million or an income of $0.07per diluted share compared to $0.6 million or $0.01 per diluted share in the second quarter of 2014 and to a net loss of $1.0 million or $0.02 per diluted share in the comparable period in 2013. GAAP operating income for the third quarter was $1.5 million as compared to an operating loss of $0.5 million in the second quarter of 2014 and $2.4 million in the comparable period in 2013. GAAP net income from continuing operations for the quarter was $0.9 million, or $0.02 per diluted share, compared to a net loss from continuing operations of $1.4 million, or a loss of $0.03 per diluted share for the second quarter of 2014 and a net loss from continuing operations of $3.0 million, or a loss of $0.07 per diluted share, in the comparable period in 2013. EBITDA for the third quarter was $6.4 million compared to $3.9 million in the second quarter of 2014 and to $2.3 million in the comparable period in 2013. Erez Antebi, Chief Executive Officer of Gilat, stated, “Our improved results in the third quarter come from both of our Services division and Defense and Mobility division, as well as from the cost-reduction measures we undertook last year.Our Defense and Mobility business continued to grow. We believe we hold a significant competitive advantage in the On-The-Pause and On-The-Move markets when it comes to small-sized, light-weight, low-power terminals.” Antebi added: “As to our 2014 management objectives, we believe that Gilat will reach higher profitability than what was mentioned previously with EBIDTA margins of about 10% for the year, although revenues are expected to be slightly lower, at a level of approximately $235 million.” Key Recent Announcements: · Gilat Launches Breakthrough Satellite-Cellular Hybrid Terminal · Gilat Deploys 3G Small Cell Network for TIM Brasil in Only Two Months · Gilat and HISPASAT Enhance VNO Activity · Gilat Successfully Demonstrated Maximum 4G Handheld Device Performance over Satellite at Tier-One Operator in Asia · Terabit Wave to Provide Gilat Satcom-On-The-Move Terminals in Myanmar The GAAP financial results include the effect of non-cash stock options expenses, amortization of intangible assets resulting from the purchase price allocation, restructuring costs and net income (loss) from discontinued operations. Conference Call and Webcast Details: Gilat management will host a conference call today at 14:30 GMT/ 09:30 EST/ 16:30 IST (Israel Standard Time) to discuss the results. International participants are invited to access the call at (972) 3-918-0644, and US-based participants are invited to access the call by dialing (888) 407-2553. A replay of the conference call will be available beginning at approximately 17:00 GMT/ 12:00 EST/ 19:00 IST today, until 17:00 GMT/ 12:00 EST/ 19:00 IST November 20, 2014. International participants are invited to access the replay at (972) 3-925-5900 and US-based participants are invited to access the replay by dialing (888) 326-9310. A replay of the call may also be accessed as a webcast via Gilat’s website at www.gilat.com and will be archived for 30 days. Notes: (1) The attached summary financial statements were prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP). The attached summary financial statements are unaudited. To supplement the consolidated financial information and statements presented in accordance with GAAP, the Company presents its EBITDA before the impact of non-cash stock based compensation, depreciation and amortization, other income and other costs related to acquisition transactions. Non-GAAP presentations of net income, EBITDA and earnings per share are provided to enhance the understanding of the Company's historical financial performance and comparability between periods. We regularly use supplemental non-GAAP financial measures internally to understand manage and evaluate our business and make operating decisions. We believe these non-GAAP financial measures provide consistent and comparable measures to help investors understand our current and future operating cash flow performance. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. (2) Operating income before depreciation, amortization, non-cash stock based compensation as per ASC 718 and other costs related to acquisition transactions ('EBITDA') is presented because it is a measure commonly used and is presented solely in order to improve the understanding of the Company's operating results and to provide further perspective on these results. EBITDA, however, should not be considered as an alternative to operating income or net income for the period as an indicator of the operating performance of the Company. Similarly, EBITDA should not be considered as an alternative to cash flows from operating activities as a measure of liquidity. EBITDA is not a measure of financial performance under generally accepted accounting principles and may not be comparable to other similarly titled measures for other companies. EBITDA may not be indicative of the historic operating results of the Company; nor is it meant to be predictive of potential future resultsA reconciliation of specific adjustments to GAAP results is provided in the tables below. About Gilat Gilat Satellite Networks Ltd (NASDAQ, TASE: GILT) is a leading provider of products and services for satellite-based broadband communications. Gilat develops and markets a wide range of high-performance satellite ground segment equipment and VSATs, with an increasing focus on the consumer and Ka-band market. In addition, Gilat enables mobileSOTM (Satellite-on-the-Move) solutions providing low-profile antennas, next generation solid-state power amplifiers and modems. Gilat also provides managed network and satellite-based services for rural telephony and Internet access via its subsidiaries in Peru and Colombia. With over 25 years of experience, and over a million products shipped to more than 85 countries, Gilat has provided enterprises, service providers and operators with efficient and reliable satellite-based connectivity solutions, including cellular backhaul, banking, retail, e-government and rural communication networks. Gilat also enables leading defense, public security and news organizations to implement advanced, on-the-move tactical communications on board their land, air and sea fleets using Gilat's high-performance SOTM solutions. For more information, please visit us atwww.gilat.com Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words "estimate", "project", "intend", "expect", "believe" and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat's products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat's products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company's proprietary technology and risks associated with Gilat's international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat's business, reference is made to Gilat's reports filed from time to time with the Securities and Exchange Commission. Contact: KCSA Strategic Communications Phil Carlson – Vice President (212) 896-1233 pcarlson@kcsa.com Contact: Gilat Satellite Networks Joelle Inowlocki JoelleI@gilat.com GILAT SATELLITE NETWORKS LTD. CONDENSED CONSOLIDATED BALANCE SHEET US dollars in thousands September 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash Restricted cash held by trustees Trade receivables, net Inventories Other current assets Total current assets LONG-TERM INVESTMENTS AND RECEIVABLES: Long-term restricted cash Severance pay funds Other long term receivables and deferred charges Total long-term investments and receivables PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL TOTAL ASSETS GILAT SATELLITE NETWORKS LTD. CONDENSED CONSOLIDATED BALANCE SHEET US dollars in thousands September 30, December 31, Unaudited LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term bank credit and loans - Current maturities of long-term loans Trade payables Accrued expenses Short-term advances from customers, held by trustees 22 - Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Long-term loans, net of current maturities Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Share capital - ordinary shares of NIS 0.2 par value Additional paid-in capital Accumulated other comprehensive income ) Accumulated deficit ) ) Total equity TOTAL LIABILITIES AND EQUITY GILAT SATELLITE NETWORKS LTD. RECONCILIATION BETWEEN GAAP AND NON-GAAP STATEMENTS OF OPERATIONS FOR COMPARATIVE PURPOSES U.S. dollars in thousands (except share and per share data) Three months ended Three months ended 30 September 2014 30 September 2013 GAAP Adjustments (1) Non-GAAP GAAP Adjustments (1) Non-GAAP Unaudited Unaudited Unaudited Unaudited Unaudited Unaudited Revenues - - Cost of revenues ) ) Gross profit 32
